Citation Nr: 1508245	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-30 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Entitlement to an earlier effective date prior to May 16, 2013 for service connection for chondromalacia, right knee, with instability with an evaluation of 10 percent.   

2.  Entitlement to an earlier effective date prior to May 16, 2013 for service connection for chondromalacia, left knee, with instability with an evaluation of 10 percent.  

3.  Entitlement to an increased rating, in excess of 20 percent, for chondromalacia, right knee.  

4.  Entitlement to an increased rating, in excess of 20 percent, for chondromalacia, left knee.  

5.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to January 1981 with additional service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993). The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities is addressed in the Remand portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In September 2014, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw his appeal for entitlement to an earlier effective date prior to May 16, 2013 for service connection for chondromalacia, right knee, with instability with an evaluation of 10 percent and entitlement to an earlier effective date prior to May 16, 2013 for service connection for chondromalacia, left knee, with instability with an evaluation of 10 percent.

2.  The Veteran's right knee disability was manifested by, at worst, 5 degrees of extension and 100 degrees of flexion with consideration of painful motion, with subluxation, instability, and additional functional loss.

3.  The Veteran's left knee disability was manifested by, at worst, 0 degrees of extension and 115 degrees of flexion with consideration of painful motion, with instability and additional functional loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matters of entitlement to an earlier effective date prior to May 16, 2013 for service connection for chondromalacia, right knee, with instability, with an evaluation of 10 percent and entitlement to an earlier effective date prior to May 16, 2013 for service connection for chondromalacia, left knee, with instability, with an evaluation of 10 percent.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

2.  The criteria for an increased rating, of 30 percent, but no greater, for the Veteran's right knee chondromalacia has been met, back to the date of the claim for increase.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5261 (2014).

6. The criteria for an increased rating, of 30 percent, but no greater, for Veteran's left knee chondromalacia has been met, back to the date of the claim for increase.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

The issues of entitlement to an earlier effective date prior to May 16, 2013 for service connection for chondromalacia, right knee, with instability with an evaluation of 10 percent and entitlement to an earlier effective date prior to May 16, 2013 for service connection for chondromalacia, left knee, with instability with an evaluation of 10 percent were developed for appellate consideration.  In correspondence dated and received in September 2014, the Veteran indicated that he wished to withdraw his appeal as to entitlement to an earlier effective date prior to May 16, 2013 for service connection for chondromalacia, right knee, with instability with an evaluation of 10 percent and entitlement to an earlier effective date prior to May 16, 2013 for service connection for chondromalacia, left knee, with instability with an evaluation of 10 percent; therefore, the issues are withdrawn, and there is no allegation of error of fact or law for appellate consideration on those claims.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.

II.  Increased Ratings

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In April 2011, the RO provided VCAA notice with respect to the Veteran's claims.  As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Although the Veteran has questioned the adequacy of at least of one of the VA examinations, arguing that it "was not extensive or complete," the Board finds that the VA examinations provided are adequate under the law.  To begin with, the Board presumes the competency of the examiner.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner).  Moreover, the Board finds that the final reports relied upon describe the disabilities at issue in this case in sufficient detail, such that the Board's evaluation is a fully informed one.  At any rate, as noted, the Board below awards increased ratings for the Veteran's knee disabilities.   

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  As will be further explained below, in making the determination to deny a higher rating than that currently assigned for the Veteran's disabilities, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Diagnostic Codes 5256 through 5263 are applicable for knee and leg disabilities.  38 C.F.R. § 4.71a (2014).

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A noncompensable rating is assigned when flexion is limited to 60 degrees.  10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A noncompensable rating is assigned when extension is limited to 5 degrees.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees.  A 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  Id.

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee.  A 10 percent rating is warranted for a slight knee disability.  A 20 percent rating is warranted for a moderate knee disability.  A 30 percent rating is warranted for a severe knee disability.  38 C.F.R. § 4.71a.

The Board observes that the words "slight", "moderate", and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 5258 provides that dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint is rated at 20 percent.  38 C.F.R. § 4.71a.

The Board notes there are other pertinent diagnostic criteria for rating knee disabilities.  However, these criteria do not allow for ratings in excess of 10 percent, or the objective evidence of record does not contain any of the relevant findings:  ankylosis of the knee (rated under Diagnostic Code 5256); removal of semilunar cartilage (rated under Diagnostic Code 5259); nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262); or genu recurvatum (rated under Diagnostic Code 5263).  38 C.F.R. § 4.71a.  As such, ratings under these Diagnostic Codes are not applicable.

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 C.F.R. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o) . The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof." 38 U.S.C.A. § 5110(a) . This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1) .

 An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation. If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable." If the increase occurred more than one year prior to the claim, the increase is effective the date of claim. If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

The Veteran filed his claim for increase for his bilateral knees in April 2011.  He was afforded a VA examination in June 2011.  It was noted that the Veteran had a good gait, good posture, no pelvic tilt and no limp.  Upon examination of both the right knee and left knee there was no palpable tenderness or palpable fluid.  The Veteran exhibited full extension and flexion, 0 to 130 degrees, even upon repetitive motion with no pain, weakness, fatigue, or lack of endurance.  Slide tests were negative and there was good strength resistance on both flexion and extension.  The Veteran did not use assistive devices, although he complained of increased pain on walking.  There was no report of flare-ups.  The examiner noted a normal examination for both knees with no functional impairment.

The Veteran was afforded another VA examination in October 2012.  The Veteran was diagnosed with knee strain in both knees.  The Veteran reported that he has throbbing and burning pain bilaterally with the pain worse in his right knee than his left.  He also reported that he occasionally felt the right leg was going to go out from under him.  He reported flare-ups with cold and damp weather and when forced to walk around, such as while shopping.  Upon examination the Veteran exhibited flexion to 130 degrees, with pain beginning at 120 degrees and extension to 0 degrees with no objective painful motion in the right knee.  The left knee exhibited flexion to 135 with pain beginning at 130 degrees and extension to 0 degrees with no evidence of painful motion.  Upon repetitive-use testing, it was noted the Veteran exhibited flexion to 120 degrees in the right knee and 130 degrees in the left knee.  Extension was to 0 degrees in both knees.  Additional functional loss bilaterally included less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, or weight-bearing.  Additionally, there was pain on palpation bilaterally.  With regard to muscle strength, the Veteran exhibited active movement against some resistance bilaterally in both flexion and extension.  There was no evidence of instability, but there was slight subluxation with regard to the right knee.  The Veteran reported that he used a cane constantly.  There was no evidence of additional conditions including any tibial/fibular impairment or meniscal conditions.  The Veteran had not had knee surgery, knee replacement, scars, or functional impairment that would have been equally well served by amputation.  X-rays taken in conjunction revealed no arthritis or patellar subluxation.

The Veteran was afforded another VA examination in May 2013.  The Veteran was diagnosed with chondromalacia in both knees.  The Veteran reported that his knee pain had become progressively worse since the previous examination.  He reported flare-ups when forced to walk around and with weather changes.  Upon examination the Veteran exhibited flexion to 110 degrees, with pain beginning at 100 degrees and extension that ended at 5 degrees in the right knee.  The left knee exhibited flexion to 120 with pain beginning at 115 degrees and extension to 0 degrees.  Upon repetitive-use testing, it was noted the Veteran exhibited flexion to 100 degrees in the right knee and 115 degrees in the left knee.  Extension was to 5 degrees in the right knee and 0 degrees in the left knee.  Additional functional loss bilaterally included less movement than normal, weakened movement, excess fatigability, pain on movement, deformity, disturbance of locomotion, and interference with sitting, standing, or weight-bearing.  Additionally, there was pain on palpation for the right knee.  With regard to muscle strength, the Veteran exhibited active movement against gravity with regard to flexion in the right knee and active movement against some resistance with regard to flexion in the left knee. The Veteran exhibited normal muscle strength bilaterally with regard to extension.  There was evidence of anterior, posterior, and medial-lateral instability bilaterally, but no subluxation in either knee.  The Veteran reported that he used a cane constantly.  There was no evidence of additional conditions including any tibial/fibular impairment or meniscal conditions.  The Veteran had not had knee surgery, knee replacement, scars, or functional impairment that would have been equally well served by amputation.  X-rays taken in conjunction revealed no arthritis or patellar subluxation.  

The Board notes that the Veteran's right knee is currently rated as 20 percent, with a 20 percent rating for functional loss and painful motion prior to May 16, 2013, a 10 percent rating for functional loss and painful motion from May 16, 2013, a 10 percent for instability from May 16, 2013, and a noncompensable rating for limitation of extension.  The Veteran's left knee was rated as 10 percent disabling prior to May 16, 2013, and 20 percent disabling from May 16, 2013, with a 10 percent rating for functional loss and an additional 10 percent for instability from May 16, 2013.  

With consideration of the above, the Board finds that the Veteran is entitled to a 30 percent rating for both his right and his left knee.  With regard to the right knee, the October 2012 VA examination noted that the Veteran had slight subluxation of the right knee.  The May 2013 VA examination noted that the Veteran had slight instability of the right knee.  Therefore, under Diagnostic Code 5257, the Board finds that the Veteran in entitled to a 10 percent rating for subluxation and instability of the right knee.  A higher rating under Diagnostic Code 5257 would require moderate subluxation or instability, but there is no evidence that the Veteran displayed moderate subluxation or instability in the right knee.  

Additionally, the May 2013 VA examination noted that the Veteran exhibited extension to only 5 degrees in his right knee.  Under Diagnostic Code 5261, a noncompensable rating is applicable when the Veteran has extension limited to 5 degrees.  A compensable rating under Diagnostic Code 5261 would require extension limited to 10 degrees or more.

Finally, both the October 2012 and the May 2013 VA examinations noted that the Veteran had significant additional functional loss including weakened movement, fatigability, pain on movement, deformity, disturbance of locomotion, and interference with sitting, standing, and weight-bearing in the right knee.  In this instance there is clearly significant additional functional loss including painful motion that the Board finds is equivalent to flexion limited to 15 degrees.  Accordingly, the Board finds the Veteran is entitled to a 20 percent rating for additional functional loss and painful motion for his right knee chondromalacia.

Therefore, the Board finds that the Veteran is entitled to a 30 percent rating for his right knee chondromalacia for the entire appeal period, back to the date of the claim for increase.  Although there is some indication in the treatment records that the veteran's knee was painful, the Board does not find that this evidence is detailed enough to determine that it was factually ascertainable that that there was an increase in the one year prior to the April 2011 date of claim.  

With regard to the left knee, the May 2013 VA examination noted that the Veteran had slight instability of the left knee.  Therefore, under Diagnostic Code 5257, the Board finds that the Veteran in entitled to a 10 percent rating for instability of the left knee.  A higher rating under Diagnostic Code 5257 would require moderate subluxation or instability, but there is no evidence that the Veteran displayed moderate subluxation or instability in the left knee.  

Additionally, both the October 2012 and the May 2013 VA examinations noted that the Veteran had significant additional functional loss including weakened movement, fatigability, pain on movement, deformity, disturbance of locomotion, and interference with sitting, standing, and weight-bearing in the left knee In this instance, there is clearly significant additional functional loss including painful motion that the Board finds is equivalent to flexion limited to 15 degrees.  Accordingly, the Board finds the Veteran is entitled to a 20 percent rating for additional functional loss and painful motion for his left knee chondromalacia.

Therefore, the Board finds that the Veteran is entitled to a 30 percent rating for his left knee chondromalacia for the entire appeal period, back to the date of claim for increase.  Although there is some indication in the treatment records that the veteran's knee was painful,  the Board does not find that this evidence is detailed enough to determine that it was factually ascertainable that that there was an increase in the one year prior to the April 2011 date of claim.  

The Board has considered the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there is no basis upon which to assign a higher evaluation, than that assigned herein for the Veteran's service-connected bilateral chondromalacia, as a review of the record, to include the medical evidence, fails to reveal any additional disfigurement or impairment associated with such disability to warrant consideration of alternate rating codes.

The Board has also considered the Veteran's statements regarding the severity of his bilateral chondromalacia.  The Veteran contends that his knees, are far more disabled than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, the scheduler criteria for knee disabilities are predicated on medical findings not subjective symptoms and, here, the medical findings do not more nearly reflect the criteria for the next higher evaluation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the newly assigned evaluations are appropriate for the Veteran's knees.  Ultimately, the opinions and observations of the Veteran, however, do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected bilateral chondromalacia.   

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's knees are evaluated by rating criteria that take into account any additional functional loss caused by pain and weakness, incoordination, etc.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral chondromalacia with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

Even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his bilateral knee disability.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would, by itself, cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability has resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b) (1) is not warranted in this case.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.





ORDER

The appeals for entitlement to an earlier effective date prior to May 16, 2013 for service connection for chondromalacia, right knee, with instability with an evaluation of 10 percent and entitlement to an earlier effective date prior to May 16, 2013 for service connection for chondromalacia, left knee, with instability with an evaluation of 10 percent are dismissed.

An increased rating of 30 percent, but no greater, for service-connected right knee chondromalacia is granted, back to the date of the claim for increase. 

An increased rating of 30 percent, but no greater, for service-connected left knee chondromalacia is granted, back to the date of the claim for increase.  


REMAND

With regard to the issue of a TDIU, the Board notes that The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU is part of an increased rating claim when such a request is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard the Board notes the May 2013 VA examiner's statement that Veteran's knees affect the Veteran's ability to work as he would be unable to do work requiring prolonged standing, walking, and taking stairs.  The Board notes that the Veteran does not currently meet the requirements of a schedular TDIU rating, however, where the percentage requirements in §4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  In this instance the Veteran worked as a police officer prior to retiring.  Therefore, the Veteran's request for a TDIU should be submitted to the Director of Compensation Service, for extraschedular consideration. 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

Adjudicate the request of entitlement to a TDIU.  This case should be submitted to the Director of Compensation Service, for extraschedular consideration.  If the TDIU rating is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


